UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2012 Annual Report to Shareholders DWS Equity Dividend Fund (formerly DWS Strategic Value Fund) Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund's ability to generate income may be adversely affected. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. DWS Equity Dividend Fund returned 12.72% during the 12-month period ended November 30, 2012, underperforming the 16.13% return of the Standard & Poor's 500® (S&P 500) Index. U.S. equities delivered robust returns during the past year, an impressive feat given the litany of concerns that weighed on the market at various times. Issues that fueled periodic market volatility throughout the year included the European debt crisis, slowing growth in China, uncertainty related to the U.S. elections and — at the tail end of the period — growing worries about the fiscal cliff (the tax increases and spending cuts set to go into effect at the start of 2013). Management Process We aim to add value through stock selection. We utilize a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts around the globe, who collectively cover over 10,000 securities. Through the quality of these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. In addition, we utilize a screening process to identify stocks that may offer above-average dividend yields. The investment process also takes into consideration various factors — both risk and return factors relative to the benchmark — and assists portfolio management in devising allocations among investable securities. Despite these potential roadblocks, equities rallied on the strength of several important positive factors. Corporate earnings were robust through the first nine months of the period, providing investors with the confidence to buy equities at valuations that were generally in line with historical averages. Corporate profit margins remained robust, fueled by lower labor costs and falling interest expenses. The economic backdrop was also favorable, as the slow, steady growth in the United States offered a relative safe haven at a time of elevated uncertainty overseas. Finally, and most important, the extremely accommodative policies of the world's central banks boosted investor risk appetites. Not only did the U.S. Federal Reserve Board (the Fed) extend its stimulative quantitative easing policy, but European Central Bank President Mario Draghi pledged to do "whatever it takes" to keep the Eurozone intact. Together, these factors outweighed the potential challenges, and the S&P 500 finished with a solid, double-digit gain. Fund Performance The fund had a number of successful stock picks during the past year but, unfortunately, two of our most significant underperformers were among the portfolio's top holdings. First among these was the railroad operator CSX Corp., the largest individual holding in the fund. CSX shares weakened considerably in the final three months of the period due to the downtrend in expectations for global economic growth. In addition, the stock suffered from poor near-term earnings visibility as the slowdown in coal export volumes reduced the demand for rail-based coal shipments. The second-largest detractor was the fund's eighth-largest holding, Reinsurance Group of America, Inc., which reported disappointing earnings results in both the United States and Asia due to higher-than-expected claims. Both stocks remain top holdings in the fund based on our confidence in their potential long-term prospects. Other detractors included our position in the oil and gas driller Apache Corp., which suffered some operational setbacks that caused it to miss earnings in the third quarter; Pitney Bowes, Inc., which experienced declining revenues; and Exelon Corp., an electric utility that was hurt by falling wholesale power prices. Our stock selection also cost us some performance in financials, overcoming the positive impact we gained by holding an overweight position in this outperforming sector. Aside from Reinsurance Group of America, another notable detractor within financials was Annaly Capital Management, Inc. The largest individual contributor to performance was our position in AT&T, Inc., which benefited from the combination of strong cash generation, lower capital expenditures and its high dividend yield. Other key contributors included Snap-on, Inc., which reported better-than- expected results with strength in key business lines such as aerospace, under-car equipment and the emerging markets, and Eli Lilly & Co, a lower-risk, high-yielding stock that reported promising results for new drugs that will come to market in the next two to five years. We also benefited from being underweight in Hewlett-Packard Co.,* and not holding Intel Corp., large benchmark components that underperformed the broader market by a wide margin during the past year. On the sector level, we picked up some relative performance from our underweight in the underperforming energy sector. * Not held in the portfolio as of November 30, 2012. "At a time in which both stocks and bonds are likely to be volatile, we believe we can continue to add value through our disciplined, systematic approach." Outlook and Positioning The current market environment is unique in the sense that risks and opportunities are both so plentiful. On one hand, near-term volatility could be high due to the shifting headlines out of Europe and news flow related to the fiscal cliff. At the same time, however, the world's central banks have made it abundantly clear that they plan to do whatever is necessary to prevent a recession and/or a breakup of the Eurozone. At a time in which both stocks and bonds are likely to be volatile, we believe we can continue to add value through our disciplined, systematic approach. Ten Largest Equity Holdings at November 30, 2012 (47.7% of Net Assets) 1. CSX Corp. Provides rail services around the world 6.6% 2. Marathon Oil Corp. Explorer and producer of oil and gas 6.5% 3. MetLife, Inc. Provider of insurance and financial services 5.5% 4. Freeport-McMoRan Copper & Gold, Inc. Through its subsidiary, is a copper, gold and molybdenum mining company 4.8% 5. Simon Property Group, Inc. Owner and operator of regional shopping malls 4.3% 6. Altria Group, Inc. Parent company operating in the tobacco and food industries 4.2% 7. AT&T, Inc. Provider of telecommunications services 4.1% 8. Reinsurance Group of America, Inc. Provides life reinsurance in North America 4.0% 9. PNC Financial Services Group, Inc. Provider of diversified financial services 4.0% 10. Annaly Capital Management, Inc. Owns and manages a portfolio of mortgage-backed securities 3.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. • Portfolio Manager, Market Research Strategies: Frankfurt. • MS, University of Muenster. Anna Wallentin, Director Portfolio Manager of the fund. Joined the fund in 2012. • Fund Manager and Business Manager, DWS Investments: Frankfurt. • Joined Deutsche Asset Management in 1995. Prior to her current role, she has served as a Senior Research Analyst in Credit and Market Risk Management and as a Business Analyst in the Business Line Technology Group, OTC Derivatives, based in London and Frankfurt. Joined the Asset Management Retail group in 2002 as a Deputy Head of Risk and Control. In 2006 she became Senior Portfolio Analyst within Equities Fund Management of DWS. • Master of Mathematics and Physics, Philipps-University, Marburg; Master of Mathematics, Moscow State University. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Euro Equity Portfolio Manager in the team "Insurance Solutions": Frankfurt. • Joined Deutsche Asset Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. • Graduated from banking academy; Completed bank training program at Commerzbank, Mannheim. Johannes Prix, PhD, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager, Market Research Strategies: Frankfurt. • Joined Deutsche Asset Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. • MSc in Mathematics from University of Graz; PhD in Finance from Vienna University of Economics. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Quantitative easing entails the purchase of government and other securities from the market in an effort to increase money supply. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary November 30, 2012 (Unaudited) Average Annual Total Returns as of 11/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 12.72% 7.65% -3.96% 4.28% Class B 11.86% 6.79% -4.75% 3.43% Class C 11.87% 6.84% -4.68% 3.50% S&P 500® Index† 16.13% 11.25% 1.34% 6.36% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 6.24% 5.55% -5.09% 3.67% Class B (max 4.00% CDSC) 8.86% 6.20% -4.91% 3.43% Class C (max 1.00% CDSC) 11.87% 6.84% -4.68% 3.50% S&P 500® Index† 16.13% 11.25% 1.34% 6.36% No Sales Charges Life of Class S* Class R 12.39% 7.30% -4.28% 3.98% N/A Class S 13.01% 7.88% -3.78% N/A 0.31% Institutional Class 13.13% 8.04% -3.61% 4.64% N/A S&P 500® Index† 16.13% 11.25% 1.34% 6.36% 4.29% * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through November 30, 2012, which is based on the performance period of the life of Class S. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.22%, 2.07%, 1.99%, 1.55%, 0.99% and 0.85% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares prior to October 1, 2003 are derived from the historical performance of Class A shares during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/12 $ 11/30/11 $ Distribution Information: Twelve Months as of 11/30/12: Income Dividends $ Morningstar Rankings — Large Value Funds Category as of 11/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 75 3-Year of 77 5-Year of 96 10-Year of 91 Class B 1-Year of 83 3-Year of 87 5-Year of 98 10-Year of 97 Class C 1-Year of 83 3-Year of 86 5-Year of 98 10-Year of 97 Class R 1-Year of 79 3-Year of 81 5-Year of 97 Class S 1-Year of 71 3-Year of 73 5-Year of 95 Institutional Class 1-Year of 70 3-Year of 70 5-Year of 94 10-Year of 88 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of November 30, 2012 Shares Value ($) Common Stocks 96.3% Consumer Discretionary 3.9% Hotels, Restaurants & Leisure 3.4% Yum! Brands, Inc. (a) Textiles, Apparel & Luxury Goods 0.5% Adidas AG Consumer Staples 4.9% Food Products 0.7% General Mills, Inc. (a) H.J. Heinz Co. (a) Tobacco 4.2% Altria Group, Inc. Energy 6.8% Oil, Gas & Consumable Fuels Apache Corp. Marathon Oil Corp. Financials 32.8% Capital Markets 2.1% SEI Investments Co. Commercial Banks 5.1% BOC Hong Kong (Holdings) Ltd. PNC Financial Services Group, Inc. Diversified Financial Services 1.4% Bank of America Corp. JPMorgan Chase & Co. Insurance 12.6% MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Real Estate Investment Trusts 9.5% Annaly Capital Management, Inc. (REIT) Chimera Investment Corp. (REIT) Hospitality Properties Trust (REIT) (a) Simon Property Group, Inc. (REIT) Thrifts & Mortgage Finance 2.1% New York Community Bancorp., Inc. (a) Health Care 7.0% Pharmaceuticals Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Industrials 19.0% Aerospace & Defense 7.1% Honeywell International, Inc. Precision Castparts Corp. (a) Air Freight & Logistics 1.0% Deutsche Post AG (Registered) Commercial Services & Supplies 0.6% Pitney Bowes, Inc. (a) Industrial Conglomerates 1.3% General Electric Co. Machinery 2.4% Snap-on, Inc. Road & Rail 6.6% CSX Corp. (a) Information Technology 3.6% Communications Equipment 0.5% Cisco Systems, Inc. Computers & Peripherals 3.1% Apple, Inc. Lexmark International, Inc. "A" (a) Materials 8.4% Chemicals 3.6% Monsanto Co. Metals & Mining 4.8% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 6.4% Diversified Telecommunication Services AT&T, Inc. TeliaSonera AB Windstream Corp. (a) Utilities 3.5% Electric Utilities American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Total Common Stocks (Cost $1,090,040,639) Securities Lending Collateral 4.3% Daily Assets Fund Institutional, 0.19% (b) (c) (Cost $50,953,300) Cash Equivalents 3.3% Central Cash Management Fund, 0.17% (b) (Cost $39,761,437) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,180,755,376)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $1,181,197,691. At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $54,904,251. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $110,586,413 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $55,682,162. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2012 amounted to $48,279,340, which is 4.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At November 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 12/21/2012 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ $
